﻿I congratulate you, Sir, on your election as President of the forty-sixth session of the General Assembly. I am sure we will all benefit from your long experience here in the United Nations, and from your authority as President that derives from that experience. Australia enjoys strong bonds of friendship with Saudi Arabia and is honoured to serve with you as one of your Vice-Presidents for this session.
Australia warmly welcomes to membership of this body our Pacific island neighbours, the Federated States of Micronesia and the Republic of the Marshall Islands. Equally, as a country of the Asia-Pacific region, we welcome the arrival at last of the Republic of Korea and the Democratic People's Republic of Korea. And Australia having been among the first countries to establish diplomatic relations with Lithuania, Latvia and Estonia, we are delighted now to welcome those countries too to United Nations membership.
Mr. President, you are presiding over the General Assembly at a time when the United Nations is at last attaining the coherence and momentum necessary to meet the goals of its founders. The United Nations has sometimes been perceived as an autonomous entity - good or bad, progressive or retrograde, vibrant or moribund, according to the eye of the beholder. In fact, it can do no more than reflect the wishes of its Members and the relationships between them. Its success depends on the membership's capacity for compromise rather than confrontation, for generosity rather than greed, for humanitarianism rather than hostility - and for a measure of idealism.
Throughout the United Nations system a quite dramatic change of atmosphere has been evident since 1989, most markedly, though not exclusively, in security matters following the collapse of the cold war. Both the forty-fourth and the forty-fifth sessions of the General Assembly have been widely remarked as having been among the most harmonious and cooperative on record, with major progress on issues such as the environment, human rights and even the reform and rationalization of the United Nations administrative system itself. The old and all-too-familiar voting blocs acted less cohesively, and with more regard to consensus.
These atmospheric developments are partly attributable, of course, to flow-on effects from the end of the cold war, but they appear to owe rather more to an emerging world-wide recognition that a great many problems can really only be dealt with effectively by cooperation on a multilateral, and in some cases global, scale. To the familiar and established topics in this category, such as refugees, famine, debt and the control of nuclear weapons, have now been added issues such as major environmental problems, AIDS and narcotics. In an increasingly complex world the United Nations is itself becoming an increasingly complex place.
Those are all issues which this session, under your guidance, Mr. President, will need to address. They are also issues which will confront the new Secretary-General, whose appointment will be perhaps the most important decision to be taken at this session. This is not to suggest that the Secretary-General is more important than the Organization, but it is a recognition of the vital task the new Secretary-General will fulfil as the United Nations approaches its fiftieth anniversary. Much has already been said about the qualities which the new Secretary-General will need to take up the tasks that the United Nations is now able to, and must, address. Foremost amongst them must be integrity, an independence of mind and a willingness and desire to serve the United Nations in the interest of the Organisation as a whole. The Secretary-General must be a skilled and patient negotiator, with an intuition for the right moment to intervene and with the patience and stamina to bring negotiations to a successful conclusion. He or she must provide intellectual leadership in the crafting of imaginative approaches to the multiplicity of problems, old and new, requiring resolution through the United Nations.
Of course, the Secretary-General cannot develop these ideas working alone; in this, as well as in other responsibilities, he or she must have the managerial capacity to harness fully all the resources and talents of those working in the Secretariat. Finally, in an age of mass communications, and with the spread of democracy, he or she must be able effectively to transmit the principles and purposes of the Organisation to a wider public which will provide it with its necessary base of support.
The agenda the Secretary-General faces can be summarized under four broad headings: political and security issues; development issues; humanitarian issues; and United Nations reform. That is a daunting collection on which I will offer some thoughts, though certainly not prescriptions. But before so doing I should place on record Australia's admiration for the determination and wisdom demonstrated by Secretary-General Javier Perez de Cuellar over the past decade. He has served the world well through his personal involvement in a number of international issues, including Cyprus, Afghanistan, the Middle East and Iraq-Iran, and through his overall management of the United Nations in times of crisis such as during the recent Gulf war. He has shepherded the United Nations from confrontation to great-Power cooperation. Moreover in the past decade the financial situation of the United Nations has improved and there has been an increased preparedness to look to the need for administrative reform. He can look forward to the completion of his two terms with a sense of very considerable achievement.
When the history of the first 50 years of the United Nations is written I am certain that particular prominence will be given to Mr. Peres de Cuellar's outstanding contribution to the resolution of regional conflicts. Those in Cambodia and Namibia are but two examples, where my country has had a particular role and interest. The new Secretary-General will need to maintain this momentum and build on the pattern of cooperation which has been achieved between the major Powers.
United Nations representatives have played an outstanding role on Cambodia, and Australia regards with particular satisfaction the results of the meetings of the Cambodian Supreme National Council and the five Permanent members of the Security Council in Thailand in August and here in New York in the past few days. The Permanent Five, regional countries including the co-Chairman of the Paris Conference, Indonesia, under the very able guidance of its Foreign Minister Mr. Ali Alatas, and Australia, and the Cambodian parties themselves have all striven long and hard to achieve a peaceful settlement to the Cambodian dispute. All the signs are now that no obstacles remain to signature of a comprehensive settlement in Paris next month. But clearly, once a settlement is thus achieved, the peace will have to be consolidated, and that will be no easy task.
The United Nations will have before it one of its moat complex and costly decisions when the Security Council and then the General Assembly debate plans for the United Nations transitional authority in Cambodia. The authority's assignment will be daunting, but it is a mark of the very great distance we, as United Nations Members, have travelled in the last two years that such an undertaking will soon be a reality. I reaffirm hare Australia's willingness to make a substantial contribution to the authority and to continue to play our role as a facilitator of a lasting peace in Cambodia.
In the Middle East, there is now a batter prospect than in recent years for significant progress on Arab-Israeli issues as the international conference proposed for October approaches. What part the United Nations will play in the continued search for a resolution of the Palestinian question and the Arab-Israeli dispute will be, of course, a matter for the parties themselves to decide. It is clear though that the United Nations, and the new Secretary-General in particular, has the potential to play a constructive and valuable role.
We are also hopeful that the Secretary-General's continued efforts to achieve a settlement of the Cyprus question will bear fruit, the more so because of the personal effort the Secretary-General has invested in this task, and we would urge the parties to proceed with the proposed conference.
But just as we witness progress in those areas of tension on issues which have been on the United Nations agenda for some time, so new issues confront the international community. The violence now erupting in Sri Lanka and Yugoslavia is a stark reminder of the enormous difficulties which can result from social and ethnic tensions. We are all acutely conscious of how newly emergent nationalism within the borders of many existing countries around the world is creating a new set of strains end dilemmas in the conduct of international relations.
The most immediate area of concern for the international community is the situation in Yugoslavia. Australia, not least because more than 250,000 of our people have strong links of family and culture with Yugoslavia, has voiced its grave concern at the breakdown of constitutional order, the tragic loss of life and the impending threat of all-out war in that country.
The conflict in Yugoslavia has certainly reached the point where the international community needs to reinforce the efforts of the European Community to resolve the crisis. Australia has accordingly asked the Security Council to take up the issue and use its influence to help bring about an end of the fighting. There are important issues to be resolved about the future shape of Yugoslavia's republics, and in particular about the position of minorities within those republics. These are issues that must be seriously addressed and resolved by negotiation once the fighting has stopped, but there can be no justification for resorting to force to settle them. Unfortunately there can be no doubt that the conflict within Yugoslavia has now created a situation which is likely to endanger the maintenance of international peace and security in the region, and one which demands the attention of the United Nations.
With its new and constructive role of the United Nations come certain responsibilities and the need to recognize that changes in the international environment demand changes in this Assembly's approach to regional developments. For too long, debate and resolutions on a number of regional issues have been characterised here by outdated rhetoric. Let me make a plea to the Assembly that we might be able to consider changes to language which no longer reflects the new realities of the 1990s. For example, Australia hopes that debate on such traditional issues as the question of Palestine and the situation in the Middle East, decolonisation and South Africa will be conducted in a fashion that acknowledges the opportunities for progress and, at least in South Africa's case, the progress already achieved. Similarly, Australia hopes that it may be possible to rescind resolution 3379 (XXX) of 1975 equating Zionism with racism.
No one can be complacent over the difficulties still ahead in the resolution of regional conflict. We do, however, share a genuine global sense of optimism about the future role of the United Nations in peace and security matters. There are four distinct areas of United Nations activity in this regard: peace enforcement; peace-keeping; peacemaking or preventive diplomacy; and arms control and disarmament.
The Gulf war was a classic case of peace enforcement by collective security measures. The founders of the United Nations recognised that it would have to have available to it as a final resort the use of force to resist aggression. But willingness to undertake enforcement action, by itself, does not constitute a system of collective security. Its actual use on this occasion will have a deterrent effect for the future, but the establishment of a true system of collective security also demands progress on multilateral disarmament, the development of confidence-building measures in various regions of the world and commitment to the removal, on a consistent and even-handed basis, of the root causes of conflict.
In fact, situations like Namibia and Cambodia involving peace-keeping forces are more likely than the Gulf situation to set the pattern of future United Nations action, that is, a form of peace-making activity which falls somewhere between good offices at one end of the spectrum and enforcement action on the other. The final settlement of a dispute will be through negotiation, but often with a peace-keeping component. Although peace-keeping operations were not originally envisaged in the Charter, they fit precisely the sort of circumstances which are likely to occur more often in the post-cold-war era.
The Secretariat has done an outstanding job in this area over a number of years and I must pay tribute to the individuals involved. There are now over 11,000 military and 3,000 civilian personnel from 54 countries serving in nine United Nations peace-keeping operations in the Middle East, the sub-continent, Cyprus, Angola and Central America. A further 2,700 personnel are on standby, ready to be sent to the Western Sahara. Five new peace-keeping or related operations have been approved in the first nine months of 1991 with UNTAC (United Nations Transitional Authority in Cambodia) yet to come, placing an enormous strain on those parts of the Secretariat responsible for their creation and administration. Clearly, resources must be increased and upgraded and we welcome the appointment by the Secretary-General of the team of consultants to report on how the organisation of peace-keeping activities might be improved in the light of these expanded responsibilities.
In a new climate of international cooperation it would be logical to anticipate an expanded role for the United Nations in peace-making or preventive diplomacy. The new international circumstances underline both the need and the opportunity for the United Nations to expand its hitherto successful but limited activity in this area. More often now than previously, the United Nations must be able to identify potential conflicts, analyse their reuses and bring the parties to see the possibilities for resolution of their differences while conflicts are still only at the dispute stage. This will require both new approaches to and additional resources in the Secretariat for Information gathering and conflict resolution. What is needed chiefly is a body of skilled and experienced staff who can not only analyse information, but develop options for action which can be presented to the Secretary-General or the Security Council.
In order to establish the conditions for a global peace, the United Nations must also intensify its work on disarmament and arms control. The Treaty on the Non-proliferation of Nuclear Weapons (NPT) and the safeguards system of the International Atomic Energy Agency are cornerstones of arms control. Revelations about Iraq's extensive clandestine nuclear programme in violation of its NPT and safeguards obligations, the first and only such case in the history of the Treaty, have highlighted the need for an even more effective and an even more intrusive safeguards regime that can meet the challenges of the 1990s and beyond. We have warmly welcomed the recent decisions of China, Prance, South Africa, Zambia and Tanzania to become parties to the NPT and hope that these decisions will help influence those few countries remaining outside the Treaty to re-evaluate the benefits of membership.
We also welcome the stated intention of the Democratic People's Republic of Korea to sign a safeguards agreement with the International Atomic Energy Agency, in accordance with the obligations it accepted on acceding to the NPT Treaty. We look forward to the full, prompt and unconditional implementation of that agreement, because we remain concerned at the continued operation by the Democratic People's Republic of Korea of an unsafeguarded nuclear facility and at reports that it has been building other nuclear facilities, leaving open the question of whether it is pursuing a nuclear-weapons capability. This course of action by the Democratic People's Republic of Korea is destabilising to the Korean peninsula and to the north Asian region generally.
A universal and non-discriminatory register of conventional arms transfers under the auspices of the United Nations should also be established as soon as possible as an important international confidence-building measure. Australia participated in the United Nations expert group on conventional arms transfers. With the finalization of that group's recommendations and the support by the G-7 and the P-5 for the establishment of an arms transfer register, there is now an expectation of action by the international community.
The Gulf war underlined the crucial importance of a successful result to the negotiations on a chemical weapons convention. They have now entered a critical final stage. It is clear, however, that a further intensification of effort is required. The deadline of 1992 set by the Conference on Disarmament for completing the treaty must be observed. As I have proposed to my colleagues on the Conference on Disarmament, a meeting before too long of that Conference at the ministerial level will, in my view, be necessary to provide sufficient impetus for the negotiations and a political framework for resolving outstanding issues.
The Third Review Conference of the biological weapons Convention, held in Geneva last month, showed that there is a need for more to be done to further strengthen that important regime and, above all, to ensure that that Convention becomes universal.
In the new international environment, issues of international economic growth and development must take an even more prominent place on the agenda of the new Secretary-General. Substantial economic progress has been made in some regions, as for example, in parts of Asia and Latin America, but great human needs exist unaddressed, particularly in parts of Africa where, unfortunately, economic and social conditions have continued to deteriorate.
In the economic forums of the United Nations system, there is increasing recognition that each nation must be responsible for promoting policies that will encourage the participation of all sections of their populations in the economic and social development processes. Furthermore, a relationship is increasingly being noticed between human freedoms and sustained economic development. For the benefits of rational domestic policies to be fully realised, however, the major industrialised countries must play their part. They must maintain their efforts to foster greater stability in the international economic environment and take action to remove the international barriers to economic development.
The diminution in the security threat has enabled more resources to be available for development, both in the developing world and in central and eastern Europe and the Soviet Union. But it will be important to ensure that assistance provided in eastern Europe be additional to levels of assistance to developing countries and not represent a diversion of resource flows away from them. The alleviation of poverty in the developing world remains the central humanitarian challenge.
Perhaps most crucial, however, to the economic future of developed and developing countries is the need to strengthen and liberalise the multilateral trading system, both in the achievement of a successful conclusion to the Uruguay Round and in its aftermath. The importance of such liberalization was recognized in the United Nations international development strategy for the 1990s. Further liberalisation of trade would not only boost world economic growth, but engender the stability and confidence needed by the emerging market economies of Central and Eastern Europe and the Soviet Union, as well as providing an important stimulus to development efforts in Latin America, Asia and Africa.
The issues of peace and security and of development have of course been central to the deliberations and activities of the United Nations for many years. They are issues that have demonstrated the role and functions of previous Secretaries-General and are issues that I am sure that the new Secretary-General will know well. What is new for all of us is the emergence over just the last few years of a whole group of previously neglected issues for which international solutions are now actively being actively sought - issues, moreover, which for the most part generate quite strong feelings, are not readily susceptible to straightforward technical negotiation and settlement, and so require great skill in handling.
Undoubtedly the most prominent recent addition to the new agenda has been the environment. While from the 1970s environmental protection became an important part of the domestic political programmes of many nations, it was not perceived than by moat governments as having an urgent international dimension. The 1980s saw a significant shift in both perceptions and reality and the United Nations Conference on Environment and Development, to be held in Brazil next year, will cast in relief the major new issues involved in the protection of the global environment in the face of the impact of climate change and increased threats to the biosphere. Every effort must be made to achieve ecologically sustainable development. As part of this process, due attention needs to be paid to the imperatives of economic growth and for appropriate mechanisms to be established for the transfer of technology to enable developing countries to meet the challenges involved in the protection of the environment. The interrelationship between protecting the global environment and ensuring global economic development will prove to be the critical issue as the end of the century approaches.
Human rights is not, of course, a new issue. The element of innovation lies in the way in which much past rhetoric of concern is now being translated into action, not only within the United Nations but in bodies such as the Conference on Security and Cooperation in Europe. The dramatic changes which have taken place in the Soviet Union and Eastern Europe over the last few years have been matched by a significant diminution in the abuse of human rights. Equally there have been changes for the better in many parts of Asia, Africa and Latin America. None the less, serious abuses continue, including in our own region - not least in Burma. We believe that further progress can be assisted through constructive dialogue of the kind that Australia actively pursues bilaterally and multilaterally. We believe it crucial that United
Nations human rights mechanisms be strengthened, and would encourage appropriate funding being provided within the United Nations system to accord resources for all human rights activities, including the 1993 World Conference on Human Rights.
The global refugee problem remains as large as ever. The challenge for Governments - and the international system - is to preserve the essential protections that must be extended to refugees while, at the same time, providing other appropriate responses and humanitarian assistance for persons displaced by other causes.
The United Nations will, regrettably, need to continue to respond to natural disasters and other large-scale humanitarian emergencies which occur around the world. Like other countries, Australia has been concerned for some time that coordination among the various organisations involved in United Nations humanitarian emergency relief is sometimes inadequate to the need. We wish to see improved coordination of such responses. What we need to devise in any General Assembly resolution is not some facile cosmetic response, but a carefully considered mechanism which actually works in practice.
In the aftermath of the Gulf war we have seen the United Nations revisit the key question of intervention in the internal affairs of other countries. The Charter notes explicitly that the United Nations is not authorised "to intervene in matters which are essentially within the domestic jurisdiction of any State". Yet there are also basic goals in the United Nations Charter, in particular in the social and humanitarian area, which have always qualified the principle of non-intervention. The monitoring machinery successfully being developed by the Commission on Human Rights is but one example of how the balance struck between considerations of sovereignty and humanitarian imperatives has evolved.
Today we can readily endorse the Secretary-General's view in this year's annual report "that the principle of non-interference with the essential domestic jurisdiction of States cannot be regarded as a protective barrier behind which human rights could be massively or systematically violated with impunity." (A/46/l, p. 10) The United Nations role in Iraq following the war, while governed by the enforcement provisions of Chapter VII of the Charter, underlined, nevertheless, that sometimes such United Nations action is needed in the face of great humanitarian emergencies which threaten international peace and security even though there may be no agreement from the Member State most directly concerned. He are not yet at the stage where we can prescribe new activity or, indeed. Charter amendment for the United Nations to enable it greater flexibility to cope with such situations. But we have to recognize that there may be cases where a more flexible approach is in fact needed if the United Nations is to meet its global objectives successfully.
There is thus a widespread consensus that the present unwieldy Secretariat structure - the product of the conflict and compromises of the cold war and the uncoordinated responses to specific problems of the past - is not well suited to the range of tasks which Member States now expect of the United Nations and which, in the new international climate, it should be capable of performing. It is unreasonable to impose on the incoming  Secretary-General a structure which he or she will find so much difficulty in managing, which reflects past problems, not present realities, and which the new Secretary-General, as chief administrative officer, has had no input in shaping.
Australia would thus support a resolution in the General Assembly which would sweep sway these constraints on the Secretary-General and which would, on the basis of consultation with the incoming Secretary-General, establish procedures to ensure the recruitment from all regions of the most outstanding men and women to work in the Secretariat, and set out a new basic structure for the Secretariat which would permit it to fulfil its roles in the development of policy options to assist the deliberative organs and in the implementation of their decisions. The detailed elaboration of the basic structure should be the responsibility of the Secretary-General as the United Nation's chief administrative officer.
Ultimately, it will be for Member States and for the new Secretary-General to acknowledge that if the United Nations is, indeed, to become the sort of organization which its founders foresaw, now is the time. Never since the end of the Second World War has there been so much hope. That hope has to be translated into political will: to achieve and maintain peace, to better the economic lot of mankind, and to permit the individual to live decently and free from fear. In fulfilling this role the United Nations must be purposeful, energetic and adaptable. Its ultimate success will depend on the capacity of Member States to work together in the common interest. The achievement of which the United Nations is capable is worth the effort of all of us to bring about.
